 Case 2:21-cv-11135-DPH-DRG ECF No. 1, PageID.1 Filed 05/18/21 Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN MICHIGAN


TRACY STEHLIN,

      Plaintiff,
                                                   Case No.
v.
                                                   Hon.
FIAT CHRYSLER AUTOMOBILES,

      Defendant.


Batey Law Firm, PLLC
SCOTT P. BATEY (P54711)
Attorney for Plaintiff
30200 Telegraph Road, Suite 400
Bingham Farms, Michigan 48025
(248) 540-6800-telephone
(248) 540-6814-fax
sbatey@bateylaw.com

                     COMPLAINT AND JURY DEMAND
      NOW COMES, Plaintiff, Tracy Stehlin (hereinafter “Plaintiff”), by and

through her attorney’s, Scott P. Batey and the Batey Law Firm, PLLC, and for her

Complaint against Defendant states as follows:

      1.    Plaintiff, Tracy Stehlin, is a resident of the City of Sterling Heights,

County of Macomb and State of Michigan.

      2.    Defendant, Fiat Chrysler Automobiles (hereinafter “FCA”) is a

corporation whose registered address is 1000 Chrysler Dr., Auburn Hills, Michigan
 Case 2:21-cv-11135-DPH-DRG ECF No. 1, PageID.2 Filed 05/18/21 Page 2 of 11




48326, and is duly authorized to do business in the County of Oakland and the

State of Michigan.

      3.    The events producing the original injury occurred in the County of

Oakland, State of Michigan and Jurisdiction and venue are proper in the United

States District Court for the Eastern District of Michigan pursuant to 28 U.S.C. §

1391(b) & (c).

      4.    Plaintiff brings this action for damages arising out of the acts and/or

omissions of Defendant constituting unlawful discrimination/harassment consisting

of sexual harassment and retaliation in violation of Title VII and the Michigan

Elliott-Larsen Civil Rights Act, MCLA §37.2101, et seq. which resulted in

emotional and economic damages to Plaintiff.

      5.    The amount in controversy exceeds $75,000.00 and is otherwise within

the Jurisdiction of this Court.

                           GENERAL ALLEGATIONS

      6.    Plaintiff incorporates by reference paragraphs 1 through 5 of the

Complaint as though fully set forth herein.

      7.    Plaintiff, Tracy Stehlin, is a female who began her employment with

the FCA in November 2018, as a Skilled Trades Electrician.

      8.    Shortly after beginning her employment, Plaintiff began to experience

sexual harassment due to her sex.



                                         2
 Case 2:21-cv-11135-DPH-DRG ECF No. 1, PageID.3 Filed 05/18/21 Page 3 of 11




      9.    Plaintiff was denied training as mandated by the union agreement,

while men hired on or about the same time as her were sent out for appropriate

training.

      10. Plaintiff was subjected to a hostile work environment on the basis of

her sex.

      11. In December 2018, Plaintiff’s supervisor, Mike Davis, showed her

photos of a man’s naked body over her repeated objections, which Plaintiff

believed was his own.

      12. Throughout December 2018 and January 2019, Davis sent text

messages demanding sexual favors and that Plaintiff have sex with him. Plaintiff

repeatedly refused to comply with these requests.

      13. Plaintiff was subjected to extreme hostility by Davis and he began

tormenting her at work.

      14. After Plaintiff spoke to HR about the actions of Davis and he was

fired, other members of the plant’s management team began to retaliate and treat

Plaintiff with extreme hostility. Davis was close friends with the rest of the

management team.

      15. Other employees and supervisors left rude notes, junk, and debris on

the Plaintiff’s work station after Davis was fired.




                                           3
 Case 2:21-cv-11135-DPH-DRG ECF No. 1, PageID.4 Filed 05/18/21 Page 4 of 11




      16. On another occasions, an employee yelled at her and treated Plaintiff

with extreme harshness in retaliation for her complaints against Davis in front of

various supervisors. Plaintiff’s supervisors did not take any action or reprimand

this employee in any way.

      17. In December 2019, Plaintiff, in accordance with company policy,

notified her new supervisor, Joe Boden, that she would be four hours late due to a

court appearance.

      18. Boden marked her unexcused.

      19. In another instance, Plaintiff was assigned to hang a 12-foot pipe by

herself which was commonly known to be a two-person job.

      20. In March 2020, Plaintiff was re-assigned to supervisor Karl Schlompe.

Schlompe was friends with the co-worker of Plaintiff that had yelled at her and

treated her harshly.

      21. Schlompe assigned her more than a normal load for one person under

the UAW standard.

      22. When Plaintiff explained to Schlompe that this was not a normal

workload for one person, he antagonized her.

      23. In September 2020, Schlompe called HR on the plaintiff for a tardy

designation Plaintiff had from the previous week.




                                        4
 Case 2:21-cv-11135-DPH-DRG ECF No. 1, PageID.5 Filed 05/18/21 Page 5 of 11




      24. HR sat down with Plaintiff in the “fishbowl” area in the front of the

building. This area is enclosed only by windows and is in an extremely visible

area. With these actions, HR intentionally and knowingly humiliated Plaintiff in

front of other employees.

      25. The repeated harsh actions from multiple supervisors and other

employers caused severe anxiety and digestive issues to Plaintiff.

      26. In October 2020, Plaintiff sought medical help as a result of these

significant health issues, due to her sex and retaliation for complaints of sex

harassment.

      27. Plaintiff was prescribed anxiety medication as a result of these

significant health issues.

      28. During the time period in question, Defendant was Plaintiff’s employer

and Plaintiff was their employee within the meaning of Title VII of Civil Rights

Act of 1964, and the Michigan Elliott-Larsen Civil Rights Act, MCLA §37.2101,

et seq. Moreover, Defendant is responsible for all acts committed by its agents,

representatives and employees within the scope of their employment.

      29. At all times relevant, Plaintiff was acting as an employee.

      30. Defendant, through their agents, representatives and employees, were

predisposed to discriminate against Plaintiff and harass Plaintiff on the basis of her

sex and for reporting her first supervisor Mike Davis.



                                          5
 Case 2:21-cv-11135-DPH-DRG ECF No. 1, PageID.6 Filed 05/18/21 Page 6 of 11




       31. Defendants’ actions were intentional, or were carried out with reckless

indifference to Plaintiff’s rights and sensibilities.

       32. Plaintiff has filed a Charge of Discrimination under Title VII with the

EEOC and has been advised a Right to Sue letter has been issued, but is yet to

receive it.

                         COUNT I
 SEX DISCRIMINATION/HARASSMENT IN VIOLATION OF TITLE VII
 AND THE MICHIGAN ELLIOTT-LARSEN CIVIL RIGHTS ACT, MCLA
                      §37.2101, et seq.


       33. Plaintiff incorporates by reference paragraphs 1 through 31 of the

Complaint as though fully set forth herein.

       34. Pursuant to Title VII of Civil Rights Act of 1964 and the Michigan

Elliott-Larsen Civil Rights Act, MCLA §37.210, Et Seq. Plaintiff is guaranteed the

right to be free from discriminatory treatment and harassment from her employer

and/or supervisors based upon her sex/gender.

       35. FCA is Plaintiff’s “employer” within the meaning of Title VII and the

Michigan Elliott-Larsen Civil Rights Act,

       36. Defendant violated Title VII and the Michigan Elliott-Larsen Civil

Rights Act by not affording her the same worker training as was given to male

employees.




                                            6
 Case 2:21-cv-11135-DPH-DRG ECF No. 1, PageID.7 Filed 05/18/21 Page 7 of 11




      37. Plaintiff has been subjected to repeated and continuous harassment and

discriminatory treatment based upon her sex.

      38. During the course of Plaintiff’s employment with Defendant, Plaintiff

was subjected to constant unwelcome sexual harassment creating a hostile work

environment for Plaintiff.

      39. Defendant had both actual and constructive notice that they were

creating an intimidating, hostile and offensive work environment for Plaintiff


      40. Defendant owed Plaintiff as an employee, a duty to adequately advise

their employees to refrain from discriminating against employees.

      41. As a direct and proximate result of the actions of Defendant, Plaintiff

was the subject of discriminatory conduct on the part of Defendant.

      42. As a proximate result of the unwelcome treatment due to her sex by

representatives and employees of Defendant because of Plaintiff’s sex, and

Defendant’s failure to take remedial action against the conduct, Plaintiff has

sustained injuries including, but not limited to, physical pain and suffering,

digestive problems, mental anguish, fright, shock, embarrassment, humiliation,

outrage, anxiety, emotional distress, loss of self-esteem, loss of earnings and other

benefits and a loss of capacity for the enjoyment of life.

      43. Plaintiff is entitled to exemplary and compensatory damages pursuant

to Title VII and the Michigan Elliott-Larsen Civil Rights Act, MCLA §37.2101, et


                                           7
 Case 2:21-cv-11135-DPH-DRG ECF No. 1, PageID.8 Filed 05/18/21 Page 8 of 11




seq. as a result of each and every violation of the act, including costs and

reasonable attorney fees a direct and proximate result, Plaintiff has sustained

damages including, but not limited to loss of income and attorney fees.

      44. Defendants’ sexual harassment of Plaintiff creating a hostile work

environment was especially malicious or reckless act of discrimination and

Plaintiff is entitled to punitive damages

      WHEREFORE, Plaintiff respectfully requests judgment in her favor and

against Defendant in an amount in excess of $75,000.00, plus exemplary damages,

together with costs, interest, attorney fees and punitive/treble damages as allowed

by statute and any other relief this Honorable Court deems appropriate.

                                    COUNT II
                                  RETALIATION

      45. Plaintiff incorporates by reference paragraphs 1 through 44 of the

Complaint as though fully set forth herein.

      46. Plaintiff engaged in a protected activity under Title VII and the

Michigan Elliott-Larsen Civil Rights Act, MCLA §37.2201, et seq.

      47. Pursuant to Title VII and the Michigan Elliott-Larsen Civil Rights Act,

MCLA 37.2201, et seq., Plaintiff is guaranteed the right to be free from

discrimination from her employer and/or supervisors based upon sex and

Plaintiff’s sex/gender.



                                            8
 Case 2:21-cv-11135-DPH-DRG ECF No. 1, PageID.9 Filed 05/18/21 Page 9 of 11




      48. Defendant was Plaintiff’s employer within the meaning of Title VII

and the Elliott-Larsen Civil Rights Act, MCLA 37.2201, et seq.

      49. Defendant’s agents and employees took adverse actions against

Plaintiff in retaliation for her complaints of sexual harassment concerning her

supervisor Mike Davis who sexually harassed her.

      50. After Plaintiff’s incident with supervisor Mike Davis and his

subsequent firing, Defendant’s agents’ and employees’ actions towards Plaintiff

were increasingly hostile in retaliation for her complaint against Davis.

      51. Despite having notice of the retaliatory discrimination and conduct

toward Plaintiff, Defendant failed to take any remedial action against Plaintiff’s

supervisors and other employees.

      52. The retaliation by Defendant and Defendant’s failure to take any

remedial action violate Title VII and the Michigan Elliott- Larsen Civil Rights Act,

MCL 37.2101 et seq.

      53. As a proximate result of the Defendant’s failure to take remedial action

against its agents and employees, Plaintiff has sustained injuries including, but not

limited to, physical pain and suffering, digestive issues, mental anguish, fright,

shock, embarrassment, humiliation, outrage, anxiety, emotional distress, loss of

self-esteem, loss of earnings and other employment benefits and a loss of capacity

for the enjoyment of life.



                                          9
Case 2:21-cv-11135-DPH-DRG ECF No. 1, PageID.10 Filed 05/18/21 Page 10 of 11




      54. Defendants’ failure to take remedial action against its agents and

employees and the creation of a hostile work environment was an especially

malicious or reckless act of discrimination and Plaintiff is entitled to punitive

damages.

      55. WHEREFORE, Plaintiff respectfully requests judgment in her favor

and against Defendant in an amount in excess of $75,000.00, together with costs,

interest and attorney fees and any other relief this Honorable Court deems

appropriate.




                                        Respectfully submitted,
                                         BATEY LAW FIRM, P.L.L.C.

                                     BY: /s/Scott P. Batey
                                       SCOTT P. BATEY (P54711)
                                       Attorney for Plaintiff
                                       30200 Telegraph Road, Suite 400
                                       Bingham Farms, MI 48025
                                       (248) 540-6800
                                       sbatey@bateylaw.com

Dated: May 18, 2021




                                       10
Case 2:21-cv-11135-DPH-DRG ECF No. 1, PageID.11 Filed 05/18/21 Page 11 of 11




                         DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, Tracy Stehlin, by and through her attorney’s, Scott

P. Batey and the Batey Law Firm, PLLC, and hereby demands a trial by jury on all

issued allowed by law.


                                        Respectfully submitted,
                                        BATEY LAW FIRM, P.L.L.C.

                                    BY: /s/Scott P. Batey
                                      SCOTT P. BATEY (P54711)
                                      Attorney for Plaintiff
                                      30200 Telegraph Road, Suite 400
                                      Bingham Farms, MI 48025
                                      (248) 540-6800
                                      sbatey@bateylaw.com

Dated: May 18, 2021




                                       11
